DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2008055835 (“SCHESSL”) in view of DE 102017201227 (“Haidacher et al.’’). 
 
Regarding Claim 1, SCHESSL discloses a dish washing appliance comprising
a dishwasher tub (4) defining an opening, wherein the tub includes a first wheel shelf (8);
a door (6) pivotably coupled with the tub to cover the opening of the tub (4), wherein the door (6) is hinged (to the housing 12, as envisaged in Figs 1-5) between a closed position to cover the opening of the tub (4) and an open position providing access through the opening of the tub (4), and wherein the door (6) includes a second wheel shelf (10);
an intermediate wheel shelf (14) connecting the first wheel shelf (8) and the second wheel shelf (10) when the door (6) is in the open position; and
at least one rack (28) having a plurality of wheels (30), wherein at least one wheel of the plurality of wheels engage the first wheel shelf (8), the second wheel shelf (10), and the intermediate wheel shelf (14) when positioning the at least one rack (28) between a stowed position within the dishwasher tub (4) and a deployed position different from the stowed position.
SCHESSL substantially discloses claimed invention including a door that appears to be hinged at each side, SCHESSL does not expressly disclose the dishwasher having a first hinge, and the biasing member.
Haidacher et al. demonstrates its known in the art to provide a washing appliance (1) with a door (3) pivotable mounted around a first hinge (16). It would have been obvious to one having skill in the art before the effective filing date of the invention that the door in SCHESSL could be provided with a pivotable first hinge at each side, to provide a means for pivoting the door open and closing the door.
As modified, SCHESSL discloses wherein the intermediate wheel shelf (14) but does not discloses a biasing member. Haidacher et al. also demonstrates its known in the art to provide a biasing member (28) to provide a closing force to a hinged member (18). It would have been obvious to one having skill in the art before the effective filing date that the intermediate wheel shelf could be provided with a spring to assist in biasing the intermediate shelf to a second position.
Regarding Claim 2, the combination discloses (SCHESSL) wherein the intermediate wheel shelf (14) includes a second hinge (18), wherein the intermediate wheel shelf (14) is pivotable about the second hinge (18).
Regarding Claim 3, SCHESSL discloses wherein the intermediate wheel shelf (14) is pivotably connected to the door (6) about the second hinge (18).
Regarding Claim 4, SCHESSL discloses wherein the intermediate wheel shelf (14) is pivotably connected to the tub about the second hinge (18).
Regarding Claim 7, SCHESSL discloses wherein the door (6) drives the intermediate wheel shelf (14) between a first pivoting position and a second pivoting position different from the first pivoting position (as seen Figs 1-5).
Regarding Claim 8, SCHESSL discloses wherein a dish washing appliance comprising
a dishwasher tub (4) defining an opening, wherein the tub includes a first wheel shelf (8);
a door (6) pivotably coupled with the tub to cover the opening of the tub (4), wherein the door (6) is hinged (to the housing 12) between a closed position to cover the opening of the tub (4) and an open position providing access through the opening of the tub (4), and wherein the door (6) includes a second wheel shelf (10);
a gap (see abstract, see Figs. 1-5) between the first wheel shelf (8) and the second wheel shelf (10) when the door (6) is in the open position;
an intermediate wheel shelf (14), wherein when in a first pivoting position the intermediate wheel shelf bridges the gap between the first wheel shelf (8) and the second wheel shelf (10), thereby connecting the first wheel shelf (8) and the second wheel shelf (10) to create a substantially continuous and horizontal wheel shelf (8, 14, 10) extending across the gap when the door( 6) is in the open position (see abstract); and
at least one rack (28) having a plurality of wheels (30), wherein at least one wheel (30) of the plurality of wheels (30) engage the first wheel shelf (8), the second wheel shelf (10), and the intermediate wheel shelf (14) to traverse the gap when positioning the at least one rack (28) between a stowed position within the dishwasher tub (4) and a deployed position different from the stowed position.
at least one rack (28) having a plurality of wheels (30), wherein at least one wheel of the plurality of wheels (30) engage the first wheel shelf (8), the second wheel shelf (10), and the intermediate wheel shelf (14) when positioning the at least one rack (28) between a stowed position within the dishwasher tub (4) and a deployed position different from the stowed position (see Figs 1-5).
SCHESSL substantially discloses claimed invention including a door that appears to be hinged at each side, SCHESSL does not expressly disclose the dishwasher having a first hinge, and the biasing member.
Haidacher et al. demonstrates its known in the art to provide a washing appliance (1) with a door (3) pivotable mounted around a first hinge (16). It would have been obvious to one having skill in the art before the effective filing date of the invention that the door in SCHESSL could be provided with a pivotable first hinge at each side, to provide a means for pivoting the door open and closing the door.
As modified, SCHESSL discloses wherein the intermediate wheel shelf (14) but does not discloses a biasing member. Haidacher et al. also demonstrates its known in the art to provide a biasing member (28) to provide a closing force to a hinged member (18). It would have been obvious to one having skill in the art before the effective filing date that the intermediate wheel shelf could be provided with a spring to assist in biasing the intermediate shelf to a second position.

Regarding Claim 9, SCHESSL wherein the intermediate wheel shelf (14) pivots between the first pivoting position and a second pivoting position different from the first pivoting position (as seen in Figs. 1-5).
Regarding Claim 10, SCHESSL discloses wherein the door (6) drives the intermediate wheel shelf (14) between the first pivoting position and the second pivoting position (as seen in Figs. 1-5).
Regarding Claim 11, SCHESSL discloses wherein the intermediate wheel shelf (14) is pivotably connected to the door (6) about a second hinge (18).
Regarding Claim 12, SCHESSL discloses wherein the intermediate wheel shelf (14) in the horizontal orientation when the door is in both the open position and the closed position (as seen in Fig. 1-5).
Regarding Claim 13, SCHESSL discloses wherein the intermediate wheel shelf (14) is pivotably connected to the tub (4) about a second hinge (18).
Regarding Claim 15, SCHESSL disclose wherein the intermediate wheel shelf (14) includes a first intermediate wheel shelf and a second intermediate wheel shelf (at each side).
Regarding Claim 16, SCHESSL disclose wherein bridging a gap between a door and a dishwasher tub with an intermediate wheel shelf, comprising:
 providing a dishwasher tub (4) and a door pivoting (6) relative to the dishwasher tub (4) between a closed position and an open position, and wherein the tub (4) includes a first wheel shelf (8) and the door includes a second wheel shelf (10); and 
an intermediate wheel shelf (14) into a first pivoting position bridging a gap between the first wheel shelf (8) and the second wheel shelf (10), thereby connecting the first wheel shelf (8) and the second wheel shelf (10), and 
creating a substantially continuous and horizontal wheel shelf (8, 14, 10) made of the intermediate wheel shelf, the first wheel shelf, and the second wheel shelf when the door (6) is in the open position.
SCHESSL discloses wherein the intermediate wheel shelf (14) but does not discloses a biasing member. Haidacher et al. demonstrates its known in the art to provide a biasing member (28) to provide a closing force to a hinged member (18). It would have been obvious to one having skill in the art before the effective filing date that the intermediate wheel shelf could be provided with a spring to assist in biasing the intermediate shelf to a folded state.
It would have been obvious to one having skill in the art before the effective filing date of the invention that to use the dishwasher with and intermediate shelf as taught by SCHESSL according to the method steps set forth above, since SCHESSL discloses the invention of claim 16 such method steps would occur during the ordinary course using the dishwasher tub with an intermediate wheel shelf, see MPEP 2112.02 
Regarding Claim 17, SCHESSL discloses the step of pivoting the intermediate wheel shelf (14) between the first pivoting position and a second pivoting position (as seen in Figs 1-5).
Regarding Claim 18, SCHESSL discloses the step of driving the intermediate wheel shelf (14) between the first pivoting position and the second pivoting position (As seen in Figs. 1-5). 
Regarding Claim 19, SCHESSL discloses wherein the intermediate wheel shelf (14) is pivotably coupled (via 18) to the tub (6).
Regarding Claim 20, SCHESSL discloses the claimed invention but does not disclose the intermediate wheel shelf is pivotably coupled to the door. 
It would have been obvious to one having skill in the art before the effective filing date that the intermediate wheel shelf could be provided on the door, door bridging the gap between the tub and door, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, and the door is also capable of accommodating the intermediate shelf.
Regarding Claim 21, SCHESSL discloses wherein the first pivoting position and the second pivoting position are in the same horizontal position. It would have been obvious to one having skill in the art before the effective filing date that the intermediate wheel shelf could be adapted in in size and to remain in the same horizontal position, to permanently fill the gap between the door and washing machine when a gap is present, such a modification would be within the knowledge of one of ordinary skill.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-13 and 15-21 have been considered but are not persuasive. Here, Applicant argues the prior art does not teach or suggest every limitation of the claim, specifically the intermediate wheel shelf towards with a biasing member, that tensions the shelf toward the first pivoting position, in the horizontal orientation. Examiner respectfully disagrees because SCHESSL substantially discloses the claimed invention but does disclose the biasing spring, it is well within the knowledge of one in the art to provide a spring to bias a moving member, as demonstrated by Haidacher et al., such a modification would be an obvious improvement. Thus, the rejection is maintained as presented above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637